'PARKER, Judge.
The charge of being an accessory before the fact to a felony is included in the charge of the principal crime. State v. Jones, 254 N.C. 450, 119 S.E. 2d 213 (1961) ; State v. Simons, 179 N.C. 700, 103 S.E. 5 (1920) ; State v. Bryson, 173 N.C. 803, 92 S.E. 698 (1917) ; State v. Wiggins, 16 N.C. App. 527, 192 S.E. 2d 680 (1972); see Note, 41 N.C.L. Rev. 118 (1962). Therefore, the judgments appealed from are supported by the indictments.
The trial court did not abuse its discretion in consolidating for trial the three cases against defendant. The offenses charged were of the same class and were not so separate in time or place ór so distinct in circumstances as to render consolidation prejudicial. G.S. 15-152; State v. Anderson, 281 N.C. 261, 188 S.E. 2d 336 (1972) ; State v. White, 256 N.C. 244, 123 S.E. 2d 483 (1962).
Leo Davis testified over defendant’s objection concerning statements made by himself, Sheppard, Holmes, Morris, and defendant. These statements as recounted at trial by Davis tended to show that each member of the group planned or consented to the commission of the crimes with which defendant was charged. The admissibility of Davis’s testimony concerning these statements was not, as defendant now contends, predicated upon her being allowed to cross-examine the persons to whom the statements were attributed. Defendant’s knowledge of the intent of her companions to commit the crimes charged “may be *389proved ... by statements made to [her] by other persons . . . and by various circumstances from which an inference of knowledge might reasonably be drawn.” 1 Stansbury’s N. C. Evidence, § 83, p. 259 (Brandis Rev.). Moreover, the “declarations of one person are frequently admitted to evidence a particular state of mind of another person who heard or read them.” Id. § 141, pp. 469-70. There was no error in the trial court’s admitting this testimony into evidence.
There was likewise no error in the determination by the trial court that the in-court identification of defendant by Merritt was based upon Merritt’s observing defendant when she entered his store on 31 March 1974, The findings of the trial court in this regard being supported by competent evidence are conclusive on this appeal. State v. Stepney, 280 N.C. 306, 185 S.E. 2d 844 (1972).
Defendant next assigns error to the admission into evidence of statements which defendant made to police officers on two separate occasions. After conducting a voir dire hearing, the trial court concluded that any statement defendant made to Officers Weaver and Potter of the Goldsboro Police Department was made “voluntarily, knowingly and understanding^” and that she freely and voluntarily waived her rights to remain silent and to counsel. The record reveals that competent evidence supported these findings, and they in turn supported the court’s conclusions. We also find no prejudicial error in the trial court’s admitting the testimony of Wayne County Deputy Sheriff Davis. In that instance the trial court also conducted a voir dire, made findings of fact supported by competent evidence, and concluded that defendant’s waiver of her rights was voluntarily, knowingly and understandingly made.
Examination of the record discloses evidence sufficient to withstand defendant’s motions for nonsuit in all cases. Viewed in the light most favorable to the State, the evidence tended to show that defendant knew and agreed to each robbery. She was present in the automobile before, during, and after the robberies at both motels. She further agreed with Davis, Sheppard, and Holmes to inspect Merritt’s Supermarket in order to determine how much money could be taken from that store. She later agreed with the other members of the group that Merritt’s Supermarket would be robbed on the group’s next trip to Goldsboro. This evidence was sufficient to support a jury’s finding defend*390ant guilty of at least accessory before the fact to armed robbery, a lesser included offense to the one charged in the indictment.
We have carefully considered defendant’s remaining assignments of error and find no prejudicial error therein. The trial court’s instructions to the jury, read contextually, conformed to the mandate imposed by G.S. 1-180 to explain the law arising on the evidence. Nor was there error in denying defendant’s requested special instructions.
We find defendant’s trial free from prejudicial error.
No error.
Judges Morris and Hedrick concur.